DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
NO information disclosure statement (IDS) submitted.
Oath/Declaration
The Oath/Declaration submitted on 11/26/2018 is noted by the Examiner.
Drawings
The drawings are objected to because:

“it is unclear how the load-basket “33” in Fig. 5 corresponds with Fig. 1. The load basket should be identified in Fig. 1 as well, to fully understand the relationship between the elements as described in claim 1.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
The claims fail to separate each claimed element or step by a line indentation as per 37 CFR 1.75(i); MPEP 608.01(i).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 5-10 involves several discrepancies that render the claim indefinite, including the following discrepancies:
Claim 1 recites the limitation "the top" in line 5, "the top" in line 14, "the bottom" in lines 14-15, "the other end" in line 22, "the telescoping control sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the top" in line 3, "the other end" in line 6, "the other end" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the bottom" in line 4, "the other end" in line 4, "the top" in line 5, "the top" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the inner wall" in lines 2-3, "the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the centrifuge machine" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the difference" in line 7, "the precision", "the experiment" in line 12, "the amount of water" in line 12, "the whole model box" in line 12, "the water level" in line 19, "the top" in line 21, "the bottom" in line 22, "the angle" in line 29, "the angle" in line 32, "the landslide" in line 32, "the water level" in line 33, "the water level" in line 38, "the impact" in line 39, "the water level" in line 39.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the water level" in line 6, "the higher water sensor probe" in line 7, "the water level" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the water level" in line 2, "the anti-overflow" in lines 3-4, "the control box water inlet" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the mobile terminal" in line 4, "the water level" in line 9, “the impact" in line 11, "the landslide " in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 is indefinite by virtue of their dependencies on claim 1.

Claim 1, it is unclear whether the element “two support chutes” (line 17) is referring to an additional support chutes, besides the support chutes already recited in claim 1;

Claims 7-8 and 9-10 also involves several discrepancies that further render the claim indefinite, including the following discrepancies:
The term “can be” (claim 7, line 36), “can be” (claim 8, line 15), “can be” (claim 9, lines 6) and “can be” (claim 10, line 8) further renders the claim ambiguous since it is unclear whether the claimed invention can perform the recited functional limitation (e.g. between height differences of two telescoping control sensors). The phrase suggests that the component or condition to which the phrase relates is optional, not essential or not necessarily effective in changing the result to a degree constituting a different of kind. 
Although the above discrepancies are identified for illustration purposes, it is worth noting that the claim involves additional discrepancies that must be corrected.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: NO METHOD STEPS claimed.

Claims 8-10 are indefinite by virtue of their dependencies on claim 1.
Allowable Subject Matter
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855